Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
DETAILED ACTION
         The application of Peder Sylwan for Enabling Distribution of a Mobile Key filed 12/08/20 has been examined. Claims 1-12 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



           Regarding claims 11-12, the claimed invention is directed to non-statutory subject matter. The
claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because
computer programs per se are not considered as statutory subject matter (see MPEP 2106.03).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No 10891810.
Although the conflicting claim is not identical, they are not patentably distinct from each other because the instant claims are generally broader than the claims in the patent. Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent. See in re Van Ornumand Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); in re Vogel, 164 USPQ 619, 622 and 623 (CCPA 1970) (generic application claim specifying “meat” is 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn US Patent Application Publication 20130024222 in view of US Patent Application 20130257590.
Regarding claim 1, Dun teaches a method for enabling distribution of a mobile key for obtaining
access to a physical space, the method being performed in a mobile key agent and comprising the steps of:
receiving a booking signal from a booking agent, the booking signal being associated with a booking of physical space, wherein the booking signal comprises a property identifier, an allocation time, and a name of the user (booking signal is represented booking detail as shown in fig. 7, paragraph 098);
obtaining a system booking reference (booking request) associated with the booking of physical space (paragraph 06,027);
providing the system booking reference (booking request) to the booking agent (paragraph 027);
establishing contact with the mobile key repository (access code in element 6, paragraph 019, 078),
establishing contact with the mobile key repository (booking website obtain access code, paragraph 068),

transmitting a key allocation command to an electronic access control system (booking module
communicate with the access code generator, paragraph 074). Dunn teaches the key allocation command
comprising the allocation time (paragraph 065,087) but is silent on teaching yielding an identifier of the
mobile key repository and the key allocation command comprising the identifier of the mobile key
repository. Kuenzi in an analogous art teaches providing an identifier of key repository and the key
allocation command include identifier of the key repository identifier and identification of physical space
(repository 420 provide branding data, paragraph 055-056,061). 

        It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Dunn as disclosed by Kuenzi because such modification provide an improvement over the system of  Dunn by providing a more convenient and secure means of reserving and booking physical space or resources.

     Regarding claim 2, Dunn teaches the step of obtaining a system booking reference comprises
generating the system booking reference (booking request, paragraph 06,027);

        Regarding claim 3, Dunn teaches prior to the step of establishing contact,
receiving a mobile key request to connect with a mobile key repository associated with the booking of
physical space (configuring and modifying interface, paragraph 076).

         Regarding claim 4, Dunn teaches the booking signal further comprises a user identifier (name,
email), fig. 7); and the step of establishing contact comprises finding the mobile key repository based on
the user identifier (paragraph 087).



       Regarding claim 5, Dunn teaches receiving a connection request from a mobile key repository,
the connection request comprising the system booking reference (transmission of confirmation to the user
device with access code and booking reference, paragraph 068).

          Regarding claims 6, 11-12, Dunn teaches a mobile key agent for enabling distribution of a mobile
key for obtaining access to a physical space, the mobile key agent comprising:
a processor (paragraph 065); and
a memory storing instructions )paragraph 039) that, when executed by the processor, cause the o mobile
key agent to:
receive a booking signal from a booking agent, the booking signal being associated with a booking of
physical space, wherein the booking signal comprises a property identifier, an allocation time, and a name
of the user (booking signal is represented booking detail as shown in fig. 7, paragraph 098);
obtain a system booking reference (booking request) associated with the booking of physical space
(paragraph 06,027);
provide the system booking reference to the booking agent (paragraph 027);
establish contact with the mobile key repository (access code generator provide access code, paragraph
019, 078);
receive a space allocation message comprising an identifier of a physical space and the system booking
reference (fig. 8 paragraph 087); and
transmitting a key allocation command to an electronic access control system (booking module
communicate with the access code generator, paragraph 074). Dunn teaches the key allocation command
comprising the allocation time and identification of physical space (paragraph 065,087) but is silent on
teaching yielding an identifier of the mobile key repository and the key allocation command comprising
the identifier of the mobile key repository. Kuenzi in an analogous art teaches providing an identifier of

identification of physical space (repository 420 provide branding data, paragraph 055 -056,061). 
        It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Dunn as disclosed by Kuenzi because such modification provide an improvement over the system of  Dunn by providing a more convenient and secure means of reserving and booking physical space or resources.

           Regarding claim 7, Dunn teaches the step of obtaining a system booking reference comprises
generating the system booking reference (booking request, paragraph 06,027).

         Regarding claim 8, Dunn teaches receiving a mobile key request to connect with a mobile key
repository associated with the booking of physical space (configuring and modifying interface, paragraph
076).

       Regarding claim 9, Dunn teaches the booking signal further comprises a user identifier (name,
email), fig. 7); and the step of establishing contact comprises finding the mobile key repository based on
the user identifier (paragraph 087).

         Regarding claim 10, Dunn teaches receiving a connection request from a mobile key repository,
the connection request comprising the system booking reference (transmission of confirmation to the user
device with access code and booking reference, paragraph 068).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683